Title: From George Washington to Major General Robert Howe, 5 May 1780
From: Washington, George
To: Howe, Robert


          
            Dear Sir
            Head Quarters Morris Town 5th May 1780
          
          I have recd your favr of the 27th ulto and two public and one private letter of the 1st instant. I will transmit Colo. Putnams letter and new arrangement to the Board of War, and will desire them to rectify the mistakes which have happened in the dates of the Commissions of some of the Subalterns.
          Major Beauman will return to West point in a few days when I shall

have no objection to his expending an hundred weight of powder in making experiments with Sir James Jay, provided matters are quiet and proper notice is given to the Country, to prevent their taking the firing for an alarm.
          Considering the decayed state of the Gabions I think it will not be worth taking up time in bringing them all within the Works, any that are near at hand and fit for use may be secured.
          The preparations of the enemy certainly indicate a movement of some kind, and as you are the most probable object, if they mean to operate against any part of our force, I can only again recommend your taking every precaution to obtain timely knowledge of their designs.
          From your advices of the situation of the enemy upon Lloyds Neck I am of opinion with you that an attempt upon them would be attended with no advantages.
          We have lately got ten or twelve days supply of Flour before hand, but our prospects of Meat are gloomy indeed—I have directed the Commissary to send 150 Barrels of Flour immediately to Kings ferry, and if carriages can be procured, you shall in future have whatever can possibly be spared. I am convinced that the State of New York have done every thing in their power to supply the Army and I have repeatedly painted ou⟨r⟩ distresses to Connecticut—The change of Commissaries and want of Money have I beleive considerably deranged matters in that state, but I have some encouragement to hope a supply of Beef from Colo. Champion the purchaser of Cattle there—You will do well to procure Indian Corn—Rye or any kind of Grain, should we happily obtain flour, we can, as you observe, use the other for Forage—I some days ago, at the instance of Genl du portail, sollicited the Rank of Capt. of Engineers for Capt. Nivan, and a Commission for him has been forwarded to Capt. Rochefontain, which I will desire him to transmit—I return herewith Capt. Nivans Certificates.
          I shall have no objection to Colo. Gouvions remaining above untill the Works at Stoney and Verplanks points are finished, but after that it will be necessary for him, as head of the department in Genl du portails absence, to be near me.
          I have, as I mentioned in the former part of this letter, repeatedly called upon the State of Connecticut for assistance and I cannot but hope, that the delays we have experienced have been more owing to the derangement of our finances and indeed of all our public affairs, than to any premeditated plan to distress the Army.
          I have letters from Genl Lincoln up to the 9th of April—The Enemy had then broke Ground upon the neck of Charles town about 1100 yards from our Works—Genl Woodford arrived with the Virginia troops the 7th which gave great spirits to the Garrison—The ships passed Fort

Moultrie with the loss of one transport, but the communication was still open with the Country by Cooper River, which communication Genl Lincoln hoped to preserve by obstructing the mouth of the River. I am &.
        